PER CURIAM.
Concluding that reasonable persons could differ as to the propriety of the trial court’s grant of a new trial and that, therefore, the appellant has not shown an abuse of discretion, we affirm the order under review. See Ford Motor Co. v. Kikis, 401 So.2d 1341 (Fla.1981); Baptist Memorial Hospital, Inc. v. Bell, 384 So.2d 145 (Fla. 1980); Cloud v. Fallis, 110 So.2d 669 (Fla.1959); Staib v. Ferrari, Inc., 391 So.2d 295 (Fla. 3d DCA 1980). On the appellee’s cross-appeal, we affirm the order denying her motion for a directed verdict as to liability.
Affirmed.